
	
		II
		111th CONGRESS
		1st Session
		S. 2467
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  photomask blanks.
	
	
		1.Photomask blanks
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Photomask blanks, either binary or phase shift, with synthetic
						quartz substrates, with zero defects greater than 0.5 microns in the
						photoresist and chromium or phase shift layer (provided for in subheading
						3701.99.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
